Citation Nr: 0119616	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD, and 
assigned a 30 percent rating, effective February 26, 1999.  A 
notice of disagreement was received in April 2000, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in May 2000.  In June 2001, 
the veteran testified before the Board by means of a 
videoconference hearing.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depressed mood, chronic sleep impairment, some remote memory 
loss, anxiety resulting in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 30 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation.  The issue on appeal has been addressed 
by the RO in the rating decision and statement of the case.  
In those documents, the veteran has been furnished notice of 
the applicable laws and regulations regarding the criteria 
for a rating in excess of 30 percent for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes pertinent 
medical records identified by the veteran.  The Board notes 
that additional VA ongoing therapy notes were submitted at 
the June 2001 Board hearing with a waiver of preliminary RO 
review.  Significantly, at this hearing the veteran's 
representative indicated that there was no additional 
pertinent evidence which is not of record.  Further, the 
veteran was afforded a VA psychiatric examination in April 
1999, and the Board finds this examination to be adequate.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
of the claim on appeal despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

The veteran's PTSD is rated pursuant to Diagnostic Code 9411 
which provides for a 30 percent rating for an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for an occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for an occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for a total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

After reviewing the evidence of record, to include the 
veteran's June 2001 testimony and the additional medical 
records submitted at that hearing, the Board acknowledges 
that the veteran's service-connected PTSD is productive of 
ongoing symptomatology.  Such symptomatology has apparently 
led to some impairment in his work as well as socially.  In 
this regard, the Board notes that the veteran has reported 
quitting jobs because of his temper.  He has also testified 
as to some difficulty in the relationships with his spouse 
and mother-in-law.  

Turning to the veteran's PTSD symptoms, VA examination in 
April 1999 documented problems with remote memory, and his 
speech was described by the examiner as hesitant and vague.  
Thought processes were such that he spoke only in response to 
the examiner's questions.  However, continuity of thought was 
goal-directed and relevant.  Thought content contained no 
suicidal or homicidal ideation, and there were no delusions, 
ideas of reference or feelings of unreality.  The examiner 
evaluated the veteran's mood as euthymic and range of affect 
as broad.  Judgment was described as good and insight fair.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60.  Ongoing VA therapy records show problems 
with depression, anger, and social interaction.  

In a May 2000 letter, the veteran's VA PTSD therapist 
reported that the veteran had been receiving group therapy 
since April 1998 and that the veteran continued to suffer 
from depression, nightmares, mood swings and anger.  The 
therapist also reported that the veteran tended to isolate 
himself a great deal due a lack of trust and that he had no 
close friends or activities.  The therapist stated that he 
did not see the veteran making any positive improvements in 
the near future. 

The above items of evidence clearly show that the veteran 
suffers from depressed mood, anxiety, suspiciousness, sleep 
impairment and some problems with remote memory loss.  
However, the current 30 percent rating under Code 9411 
contemplates such symptomatology.  While the record does show 
some impairment of abstract thinking, affect and speech, 
there is no persuasive evidence of panic attacks more than 
once week, or circumstantial, circumlocutory or stereotyped 
speech.  Further, the veteran's judgment was described as 
good on VA examination in April 1999.  

The Board also believes that the assigned GAF score of 60 is 
significant.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ."  While 
not determinative by itself, the Board believes that the 
assigned score of 60 is compatible with the documented 
symptomatology which falls largely within the criteria for a 
30 percent rating.  

In sum, based on the record, the Board must conclude that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent at any time during the appeal 
period.  By so finding, the Board does not doubt that the 
veteran's PTSD does result in some occupational and social 
impairment.  However, the record shows no more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
veteran for the most part is functioning satisfactorily.  The 
record shows essentially routine behavior, self-care and 
normal conversation.  While some symptoms listed under the 
criteria for a 50 percent rating have been shown on occasion, 
the overall disability picture does not more nearly 
approximate the criteria for the next higher rating of 50 
percent.  Should the veteran's PTSD disability increase in 
severity in the future, he may always file a claim for an 
increased rating.  However, the current record does not show 
that the regulatory criteria for a rating in excess of 30 
percent have been met.  The Board is bound to apply such 
criteria.  

The Board further finds that this claim has not presented 
such an exceptional or unusual disability picture as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  The evidence does not show that the 
veteran has been hospitalized frequently for his PTSD.  In 
addition, while the record does show that the veteran's PTSD 
has had an effect on his employment, the evidence does not 
show such a marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.   In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

